DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks

This communication is to response to the 2022.05.13 amendment 

Claims 1-20 are currently pending and have been examined.  

Applicant’s remarks, see pages 7-13, received 2022.05.13, have been reviewed and the rejection of claims 1-20 is withdrawn.
The terminal disclaimer has been entered. The double patenting rejection is withdrawn.
Applicant’s arguments, see pages 7-13, filed 2022.05.13, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference. On further consideration the claims as amended are anticipated and/or obvious over art already of record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2012/0099988 (cited by applicant) to Charier et al., hereinafter CHARIER (previously presented).


    PNG
    media_image1.png
    1145
    1074
    media_image1.png
    Greyscale

As to claim 1, CHARIER discloses (referring to annotated figure above) a turbine engine defining an axial longitudinal direction and a radial direction, the turbine engine comprising: 
a fan or propeller assembly comprising a gearbox (epicyclic gear train 17 in fig. 2 is connected to propellers 1, 2; note the claim does not require either a fan or a propeller but only a gearbox); 
an engine core comprising one or more rotors (low pressure turbine 18 shown is a portion of ), wherein at least one of the rotors defines an axially extended annular hub (see annotated fig. 2); and 
a flexible coupling shaft (flexible sleeve 22) defining a first end (end connected to turbine 18 is shown but not numbered in fig. 2; see annotated fig. 2) and a second end along the axial longitudinal direction (opposite end connected to gear train 17 is shown but not numbered in fig. 2; see annotated fig. 2), 
wherein the first end is connected to the engine core (see annotated fig. 2) and the second end is connected to the gearbox (see annotated fig. 2), and further 
wherein the flexible coupling shaft (flexible sleeve 22) extends from the one or more rotors to the gearbox (from the first end in annotated figure) in the axial longitudinal direction (as represented by 24) and inward of the axially extended annular hub in the radial direction (24 is “inward” in a radial direction from the axially extended annular hub as identified in the annotated fig. 2).

As to claim 2, CHARIER discloses wherein the flexible coupling shaft (flexible sleeve 22) is connected to at least one rotor of the engine core (via “axially extended annular hub”, see annotated figure).  
	 
As to claim 4, CHARIER discloses the flexible coupling shaft further defines a coupling extended at least partially in the radial direction (portion of flexible sleeve 22 extends in the radial direction) and coupled to the one or more rotors of the engine core (see the annotated figure above).  

As to claim 5, CHARIER discloses the coupling defines one or more fastening locations at which the one or more rotors of the engine core and the coupling attach in axially adjacent arrangement (at position indicated by flex shaft first end in annotated fig. 2 which shows the axially adjacent arrangement).  

As to claim 7, CHARIER discloses wherein the coupling of the flexible coupling shaft is attached to the one or more rotors of the engine core in axially adjacent arrangement (fig. 2 shows axial arrangement of flexible sleeve 22 and rotors 18 beginning at flex shaft first end and ending at turbine shaft 19), and wherein the one or more rotors defines a rotor in a turbine section (turbine section 18).

 As to claim 9, CHARIER  discloses the plurality of splines of the flexible coupling shaft defines a star gear (CHARIER discloses the flexible shaft drives the planet gears [0016] and fig. 2 and in doing so requires at least external teeth complementary to the planet gear to which the portion 3A can be considered a star gear due to outward facing teeth), and wherein the star gear is coupled to the spline interface at the gearbox (fig. 2).  

As to claim 10, CHARIER does not explicitly disclose the flexible coupling shaft defines a second plurality of splines at the first end, and wherein the second plurality of splines couples with a second spline interface at the engine core. 
 Per MPEP 2144.04 a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In the present case applicant has not disclosed any new or unexpected result. CHARIER discloses a splined connection (CHARIER discloses the flexible shaft drives the planet gears [0016] and fig. 2 and in doing so requires at least external teeth complementary to the planet gear to which the portion 3A can be considered a star gear due to outward facing teeth) which is interpreted to include more than one spline as is customary in the art. This can be interpreted to include a single plurality of splines or a plurality of pluralities.  It would be obvious to one of ordinary skill in the art to modify CHARIER to include the flexible coupling shaft defines a second plurality of splines at the first end, and wherein the second plurality of splines couples with a second spline interface at the engine core as a mere duplication of parts. Such a duplication would provide increased contact area between the shaft and the core for an improved connection.

As to claims 12-13, CHARIER discloses one or more bearings (fig. 2, bearings 20, 21) and discloses [claim 12] the bearings are coupled to the axially extended annular hub of the one or more rotors from which the flexible coupling shaft extends toward the gearbox (fig. 2 shows bearings 20,2 1 coupled to 19 which is coupled to flex shaft first end and “axially extended annular hub”) and [claim 13] wherein the one or more bearings is disposed between the first end and the second end of the flexible coupling shaft (bearings 20, 21 are between the ends of flexible sleeve 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHARIER in view of US 20160090988 to VENTER (previously presented). 

    PNG
    media_image2.png
    457
    655
    media_image2.png
    Greyscale

As to claim 3, CHARIER does not explicitly disclose the following which is taught by VENTER: 
a flexible coupling shaft (3a/b/c in figs. 1, 3, 5; [0050]) defines a plurality of splines  (spline shaft connection described at [0007] and [0050]), and wherein the gearbox defines a spline interface, and further wherein the plurality of splines is coupled to a spline interface (spline shaft connection described at [0007] and [0050]).
VENTER teaches using a spline connection (spline shaft connection described at [0007] and [0050]) and it would be obvious to one of ordinary skill in the art to utilize this known connection to modify CHARIER to provide the claimed recitation. One of ordinary skill recognizes that such a connection provides long fatigue life and can carry significantly greater torques for the size of the connection. The spline connection transmit torque and rotation and allows for changes in length, for example due to thermal expansion. Splines are ubiquitous in aerospace, due to the spline's higher reliability and fatigue life compared to keyed shafts.

As to claim 6, CHARIER discloses the coupling of the flexible coupling shaft (flexible sleeve 22) is attached to the one or more rotors of the engine core in axially adjacent arrangement (fig. 2 shows axial arrangement of flexible sleeve 22 and rotors 18 beginning at flex shaft first end and ending at turbine shaft 19), but does not explicitly disclose the following which is taught by VENTER (see annotated figure above):  a flexible coupling shaft (3a/b/c in figs. 1, 3, 5; [0050]) is attached to the one or more rotors of the engine core in axially adjacent arrangement (the circled portion shows 3 connected to 14 in what appears to be an axially adjacent arrangement), and wherein the one or more rotors defines a rotor in the compressor section (per [0041] the shaft 3 is a compressor shaft therefore the section shown in the figures is considered to be a compressor section).  
An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. CHARIER discloses using a flexible coupling shaft to connect to a rotor in the turbine section (see annotated fig. 2 above) because of desirable connection properties it provides (the flexible sleeve 22 can bend when unbalanced forces along the radial direction are imposed on the planet gear 16, [0017]). It would be obvious to one of ordinary skill in the art to use the teachings of VENTER to connect a flexible coupling shaft to a compressor rotor for the purpose of absorbing torque imbalances (the flexible sleeve 22 can bend when unbalanced forces along the radial direction are imposed on the planet gear 16, [0017]).

As to claim 15, CHARIER discloses a method of arranging a turbine engine, wherein the turbine engine includes a fan or a propeller assembly and an engine core (see explanation for claim 1), and wherein the fan or the propeller assembly includes a gearbox (see explanation for claim 1) defining a spline interface, and further wherein the engine core includes one or more rotors (see explanation for claim 1), the one or more of the rotors defining a hub extended in an axial longitudinal direction (see explanation for claim 1), the method comprising: 
connecting a first end of a flexible coupling shaft to the one or more rotors (end of flexible sleeve 22 connected to turbine 18 is shown but not numbered in fig. 2; see annotated fig. 2); 
extending the flexible coupling shaft (flexible sleeve 22) in the axial longitudinal direction  (see annotated fig. 2) and radially within the hub (see explanation for claim 1) so that the flexible coupling shaft extends from the one or more rotors to the gearbox in the axial longitudinal direction (from the first end in annotated figure) and inward of the hub in a radial direction (24 is “inward” in a radial direction from the axially extended annular hub as identified in the annotated fig. 2); and  
4Preliminary Amendment connecting a second end of the flexible coupling shaft (opposite end connected to gear train 17 is shown but not numbered in fig. 2; see annotated fig. 2) to the gearbox of the fan or propeller assembly (see fig. 2).  
CHARIER does not explicitly disclose the following which is taught by VENTER: a gearbox defining a spline interface.  VENTER teaches a flexible coupling shaft (3a/b/c in figs. 1, 3, 5; [0050]) which defines a plurality of splines  (spline shaft connection described at [0007] and [0050]), and wherein the gearbox defines a spline interface (spline shaft connection described at [0007] and [0050]).
VENTER teaches using a spline connection (spline shaft connection described at [0007] and [0050]) and it would be obvious to one of ordinary skill in the art to utilize this known connection to modify CHARIER to provide the claimed recitation. One of ordinary skill recognizes that such a connection provides long fatigue life and can carry significantly greater torques for the size of the connection. The spline connection transmit torque and rotation and allows for changes in length, for example due to thermal expansion. Splines are ubiquitous in aerospace, due to the spline's higher reliability and fatigue life compared to keyed shafts.

As to claim 16, see explanation for claim 1.  

As to claim 20, see explanation for claim 12.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHARIER in view of US 2016/0298485 A1 to Sheridan et al., hereinafter SHERIDAN (previously presented). 

As to claim 8, CHARIER does not explicitly disclose the following which is taught by SHERIDAN:  one or more speed sensors (90, 90A, 90B in fig. 2) disposed in the radial direction toward the axially extended annular hub of the one or more rotors (disposed radially with respect to A), and wherein the one or more speed sensors is disposed between a first end (one end of 66) and a second end (the other end of 66) of a flexible coupling shaft (fan drive shaft 66).
An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. SHERIDAN suggests using at least one speed sensor in conjunction with a coupling shaft in a gas turbine engine to determine shaft speed.  The speed sensor 90 is used to verify that the fan drive shaft 66 is rotating at an appropriate rotational speed relative to the inner shaft 40. A significant deviation from the predicted relative rotational speeds between the fan drive shaft 66 and the inner shaft 40 can indicate an uncoupling between the fan drive shaft 66 and the inner shaft 40 or a mechanical issue with the geared architecture 48. Therefore, having an accurate reading of the rotational speed of the fan drive shaft 66 is important when monitoring the health of the gas turbine engine 20. With this teaching it would be obvious to one of ordinary skill in the art to use the teachings of SHERIDAN to one or more speed sensors (90, 90A, 90B in fig. 2) disposed in the radial direction toward the axially extended annular hub of the one or more rotors (disposed radially with respect to A), and wherein the one or more speed sensors is disposed between a first end (one end of 66) and a second end (the other end of 66) of a flexible coupling shaft for the purpose of monitoring the health of the gas turbine engine as taught by SHERIDAN.
 
As to claim 14, CHARIER does not explicitly disclose the following which is taught by SHERIDAN: one or more speed sensors disposed in the radial direction toward the axially extended annular hub of the one or more rotors, and wherein the one or more speed sensors is disposed between the first end and the second end of the flexible coupling shaft (see explanation for claim 8). As to the recitation wherein the one or more speed sensors is disposed between the one or more bearings and the first end of the flexible coupling shaft, one of ordinary skill would know that a bearing arrangement for a rotating component, e.g., a shaft, generally requires two bearings to support and locate the component radially and axially relative to the stationary part of the machine. CHARIER discloses supporting a shaft with a bearing (fig. 2 bearings 20, 21). An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. It would be trivial for one of ordinary skill to choose the one or more speed sensors is disposed between the one or more bearings and the first end of the flexible coupling shaft because one of ordinary skill would know that a bearing arrangement for a rotating component, e.g., a shaft, generally requires two bearings to support and locate the component radially and axially relative to the stationary part of the machine. In order to accomplish this, bearing placement on a shaft is limited to between the ends of the shaft as is the placement of the sensors between the ends of the shaft as taught by SHERIDAN.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHARIER in view of US 2016/0281528 A1 to Penda et al., hereinafter PENDA (previously presented). 

As to claim 11, CHARIER does not explicitly disclose the following which is taught by PENDA: one or more torque sensors (54, 56 in fig. 1) disposed at the second end of a flexible coupling shaft (fig. 1 shows a sensor at either end), wherein the one or more torque sensors is disposed in the radial direction (radially from 32) toward the flexible coupling shaft (fig. 1).
  An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. PENDA suggests using at least one torque sensor in conjunction with a coupling shaft in a gas turbine engine to determine shaft torque ([0007]). Having an accurate reading of the rotational speed of the shaft 66 is important when monitoring the health of the gas turbine engine ([0003]). With this teaching it would be obvious to one of ordinary skill in the art to use the teachings of PENDA to provide one or more sensors for the purpose of monitoring the health of the gas turbine engine as taught by PENDA.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHARIER in view VENTER and further in view of SHERIDAN.

As to claims 17-18, see explanation for claim 14.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CHARIER in view of VENTER and further in view of PENDA.

As to claim 19, see explanation for claim 11.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745
7/27/2022